I think that the verdict in this case should not be disturbed for the reason, first, that, while the testimony is conflicting as to the manner in which the accident occurred, there is ample evidence in the record to support the conclusion of the jury; second, while I think *Page 330 
the declaration was amenable to the demurrer and the motion to amend, yet no point has been made on the ruling of the court upon either the demurrer or the motion to amend, consequently whatever of an objection may have been taken to what I conceive to be an error of the Court in those two particulars has been abandoned.
I think the case rests upon the doctrine of respondeatsuperior, as the main opinion pointed out, but I think that the court committed no error in refusing a view of the premises by the jury where the alleged accident occurred.
My conclusion is, therefore, that the judgment should be affirmed.